PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of May 23, 2006, the Court has determined that the order on appeal is renewable by motion filed pursuant to Florida Rule of Appellate Procedure 9.430 in the appellate proceeding that precipitated the order rather than by separate appeal. Wagner v. McDonough, 930 So.2d 710 (Fla. 1st DCA 2006). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
The circuit court’s appellate indigen-cy/lien order is properly challenged by filing a motion for review in case number 1D05-3856.
WOLF, PADOVANO, and POLSTON, JJ., concur.